Title: James Madison to Benjamin W. Leigh, 1 May 1836
From: Madison, James
To: Leigh, Benjamin Watkins


                        
                            
                                Dear Sir:
                            
                            
                                
                                    Montpellier
                                
                                May 1st. 1836—
                            
                        
                        
                        I Have received a copy of your speech on the 4th. & 5th. April, and on the supposition that I may be
                            indebted for it, to your politeness, I tender my acknowledgments accordingly.
                        The increasing pressure of my infirmities has of late, rendered my attention to the public proceedings very
                            superficial. To the expunging question I have paid very little. The views taken in your speech of some at least, of its
                            branches would seem to be "sans replique." It is clear, I think, that a preservation of the original journals derive from their
                            legal authenticity, and constant accessibility at a known spot, for public and private purposes, a peculiar value. The
                            liability of printed copies to dispersion, if not entire loss, being inconvenient for research, if to be found at all. The
                            late republication of the legislative journals of Virginia furnish examples of both. Those of one session were left a
                            blank, and it was not without much difficulty, and delay, that the imperfect set was finally obtained. I pray you Sir, to
                            accept with the assurance of my esteem, and best wishes.
                        
                        
                            
                                James Madison
                            
                        
                    